Citation Nr: 0800890	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 6, 2005, 
for service connection for cold injuries.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's daughter


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946 and from June 1948 to November 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In an August 2005 rating decision, the RO granted service 
connection for: (1) cold injury, left lower extremity, at a 
30 percent rating, effective July 6, 2005; (2) cold injury, 
right lower extremity, at a 30 percent rating, effective July 
6, 2005; (3) cold injury, left upper extremity, at a 20 
percent rating, effective July 6, 2005; and (4) cold injury, 
right upper extremity, at a 20 percent rating, effective July 
6, 2005.  The effective date of July 6, 2005 was the date of 
the VA medical examination which provided the first diagnoses 
of cold injuries.  The veteran subsequently perfected an 
appeal as to this effective date, claiming that he had filed 
an informal claim for service connection for cold injuries 
prior to July 6, 2005.

The record raises a claim of entitlement to an effective date 
earlier than July 6, 2005, for a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  See Claim received on March 14, 2006.  
However, this additional claim has not been adjudicated by 
the RO.  Therefore, it is referred to the RO for appropriate 
development and consideration.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

In November 2007, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

A review of the record reveals that the veteran was first 
provided with VCAA notice in October 2006, subsequent to the 
December 2005 rating decision which decided his earlier 
effective date claim.  This October 2006 VCAA letter did not 
adequately inform him of the information and evidence 
necessary to substantiate the earlier effective date claim on 
appeal; it also did not adequately advise him as to what 
evidence VA would obtain for him and what information or 
evidence he was responsible for submitting with respect to 
that claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In order to 
ensure that the veteran receives the due process to which he 
is entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate.

In addition, during his October 2007 Travel Board hearing, 
the veteran testified that he had received treatment for cold 
injuries at the VA Medical Center (VAMC) in Ann Arbor, 
Michigan beginning in 1956 or 1957.  See Travel Board Hearing 
Transcript at pages 4, 5, and 8.  The VAMC in Ann Arbor 
should be contacted and requested to send any copies of 
records pertaining to the veteran since 1956 that it may have 
in its possession, so that it can be determined whether the 
veteran filed an informal claim for service connection for 
cold injuries during such treatment.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the VAMC in Ann Arbor and 
request that it provide any records 
pertaining to the veteran since 1956.  
Associate the request and all records 
received with the claims file.  If 
records are unavailable, a negative reply 
is requested.

3.  Thereafter, the RO should review the 
record and ensure that all developmental 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then, the RO 
should readjudicate the issue on appeal.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the Supplemental Statement of the Case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



